Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 9 recite a method of organizing human activity because the claim recites a method that identifies an area, receives and stores information regarding resources in the area, receives a request from a merchant for delivery of an item, determines whether the pick-up and delivery locations are within the area, determines a delivery provider for picking up the item, and instructs the delivery provider regarding picking up the item.  This is a method of managing commercial interactions between people (the merchant and delivery provider).  The mere nominal recitation of processors, a mobile computing device, a user interface, and a server does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of identifying, receiving, storing, determining, and instructing in a computer environment.  The claimed processors, mobile computing device, user interface, and server are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 

	Claims 2-8 and 10-17 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 2 and 10 further narrow the abstract idea of claims 1 and 9 by e.g., further defining determining a second delivery provider and a transfer point, and instructing the second delivery provider to go to the transfer point.  Claims 3 and 11 further narrow the abstract idea of claims 1 and 9 by e.g., defining that the first delivery provider travels a fixed route to the transfer point and the second delivery provider is diverted from a fixed route to travel to the transfer point.  Claims 4 and 12 further narrow the abstract idea of claims 1 and 9 by e.g., further defining determining a pick-up location within the area and instructing the merchant regarding the pick-up location.  Claims 5, 6, 13, 14, and 15 further narrow the abstract idea of claims 1 and 9 by e.g., further defining determining a first portion of a plurality of items for delivery based on the delivery points for the items, determining a second portion of the plurality of items; determining a first location for pick-up of the first portion, determining a second location for pick-up of the second portion, and instructing the merchant regarding the first and second pick-up locations.  Claims 7, 8, 16, and 17 further narrow the abstract idea of claims 1 and 9 by e.g., further defining providing a code for the item and scanning the code on the item at the pick-up location.  These limitations are all directed to a method of managing commercial interactions between people (the merchant and delivery provider).  Thus, claims 2-8 and 10-17 are directed to substantially the same abstract idea as claims 1 and 9 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-8 and 10-17 describe neither a practical application of nor significantly more than the abstract idea.

	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of storing, receiving, determining, and instructing in a computer environment.  The claimed processor, mobile computing device, and database are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of storing, receiving, determining, and instructing in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 19 and 20 are directed to substantially the same abstract idea as claim 18 and is rejected for substantially the same reasons.  Claim 19 further narrows the abstract idea of claim 18 by e.g., further defining determining whether the delivery resource can meet delivery timing requirements for the item.  Claim 20 further narrows the abstract idea of claim 18 by e.g., further defining that the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 
	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

	The specification shall conclude with one or more claims particularly pointing out and distinctly 
	claiming the subject matter which the applicant regards as his invention. 

Claims 1, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites the limitation “a processor” four times:  once in line 3, once in line 5, once in line 7, and once in line 9.  It is unclear how many processors are being claimed.  For purposes of examination, examiner is interpreting claim 1 to require a single processor.  
	Claim 15 recites the limitation “the received delivery points” in line 2.  There is insufficient antecedent basis for this limitations in the claims.
	Claim 17 recites “[t]he system of Claim 7.”  Claim 7 is directed to a method.  Appropriate correction is required.  For purposes of examination, examiner is interpreting claim 17 to recite the system of claim 16.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boye (U.S. Patent Application Publication No. 2018/0096300) in view of Matthiesen (U.S. Patent Application Publication No. 2018/0188731).
	Regarding Claim 1, Boye teaches a method for delivering items comprising:  identifying a geographic area (see [0095] “Drivers can specify the area or locations that they are willing or prefer to drive. The orders can be filter or ranked based on the start location 420 and finish location 430 of an order within the area specified by the driver”);
	receiving, in a processor, information regarding a plurality of resources in the identified geographic area (see [0083] “the processing device receives availability information of a driver and driver location information. The availability of the driver can include schedule information, load capacity, predicted load capacity, load weight limit, transporter truck limits, dimensions, etc.” [0061] “calculates demand within a region and/or sub-region to optimize job matching with available (e.g., live status, self-scheduled availability, predictive driver activity, etc.) drivers based on geographic inputs (e.g., origin, destination, preferred routes, hotspots, etc.)” [0095] “Drivers can specify the area or 
locations that they are willing or prefer to drive. The orders can be filter or ranked based on the start location 420 and finish location 430 of an order within the area specified by the driver”);
	receiving, in a processor, from a merchant via a user interface, a request for delivery of an item, the request comprising pick-up and delivery locations for the item (see [0047] “dealers or auction houses can submit a vehicle delivery request, instantly receive a price estimate and locate 
location,” [0108] “a dealer 711 may manage a car dealership and request … services associated with the transport application”);
	determining, in a processor, a first delivery provider for picking up the item (see [0073] “the processing device receives a job transporter acceptance from one of the transport users and assigns the transport profile to the order request”); and
	instructing, via a mobile computing device, the first delivery provider regarding picking up the item (see [0090] “the mobile device of the driver can receive the order parameters with driving directions to a start location for the selected order”).
	Boye does not explicitly teach, however Matthiesen teaches determining, in a processor, whether the pick-up and delivery locations are within the identified geographic area (see [0047] “it can be determined whether the pickup location and the drop-off location are both located in an autonomous region, or in contiguous autonomous regions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether the pickup location and the drop-off location are within the identified geographic area as taught in Matthiesen with the delivery method of Boye with the motivation to enable determination of whether delivery between the pickup location 
and the drop-off location is possible (Matthiesen [0047]).
	Regarding Claim 9, Boye teaches a system for delivering items comprising:  a user interface for receiving, from a merchant via a user interface, a request for delivery of an item, the request comprising pick-up and delivery locations for the item (see [0047] “dealers or auction houses can submit a vehicle delivery request, instantly receive a price estimate and locate drivers to deliver the vehicle,” [0067] “the processing device receives an order request from a registered user. The order can 
	a server storing information regarding a plurality of resources within a geographic area (see [0083] “the processing device receives availability information of a driver and driver location 
information. The availability of the driver can include schedule information, load capacity, predicted load capacity, load weight limit, transporter truck limits, dimensions, etc.” [0061] “calculates demand within a region and/or sub-region to optimize job matching with available (e.g., live status, self-scheduled availability, predictive driver activity, etc.) drivers based on geographic inputs (e.g., origin, destination, preferred routes, hotspots, etc.)” [0095] “Drivers can specify the area or locations that they are willing or prefer to drive. The orders can be filter or ranked based on the start location 420 and finish location 430 of an order within the area specified by the driver,” [0090] “A server can send tracking information for a device location of the driver to any party to the transaction or record for record keeping purposes. For example, a server can records timestamps in response to the device location matching the start location and at different stages as the driver continues to complete the order steps,” [0140] “The system 3605 can be a server or any conventional personal computer, or any other processor-enabled device that is capable of wired or wireless data communication”),
	determine a first resource from the plurality of resources for picking up the item (see [0073] “the processing device receives a job transporter acceptance from one of the transport users and assigns the transport profile to the order request”); and
	instruct the first delivery provider regarding picking up the item (see [0090] “the mobile device of the driver can receive the order parameters with driving directions to a start location for the selected order”).
wherein the server is configured to: determine whether the pick-up and delivery locations are within the geographic area (see [0047] “it can be determined whether the pickup location and the drop-off location are both located in an autonomous region, or in contiguous autonomous regions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether the pickup location and the drop-off location are within the identified geographic area as taught in Matthiesen with the delivery method of Boye with the motivation to enable determination of whether delivery between the pickup location 
and the drop-off location is possible (Matthiesen [0047]).
	Regarding Claim 18, Boye teaches a method of transporting items comprising:  storing, in a database, existing routes and schedules for a plurality of resources within a geographic area (see [0044] “interface with a mobile device of the transporter or a driver to determine availability, location, dynamic transport capacity, schedule availability,” [0056] “User management services 115 maintain inventory and on-demand availability of users, as well as, historical and future activities used for predictive analytics 141. As described herein, each user may have an associated schedule, calendar, or vacation setting to allow users to specify their availability during certain times, availability to pick-up from or deliver to certain zip codes, truck maintenance, or indicate an expected truck capacity. For example, a driver can specify that they have a tow truck and are available to work during weekday afternoons around San Diego,” [0061] “Predictive analytics 141 service can, for example, optimize and rank orders based on historical user activates (e.g., common routes, address book, pricing, etc.) as well as real-time scheduling information (e.g., driver schedules, requested times, vehicle availability, traffic conditions etc.),” [0069] “One or more third-party database or external services can be accessed to gather input factors for the algorithm in view of the order details. For example, the algorithm can include determining tolls associated with the delivery route. Some routes may include tolls based on the 
	receiving, in a processor, a request for transportation of an item from a first location to a second location (see [0047] “dealers or auction houses can submit a vehicle delivery request, instantly receive a price estimate and locate drivers to deliver the vehicle,” [0067] “the processing device receives
an order request from a registered user. The order can include order details, such as a sender profile ID, a pickup location, a delivery location,” [0108] “a dealer 711 may manage a car dealership and request … services associated with the transport application”); 
	determining, in a processor, one of the plurality of resources which is traveling along a route that is within a threshold distance of the first location (see [0091] “According to an example implementation for finding a job based on a driver preference, a method includes receiving a request to suggest a new order based on a current order; identifying one or more potential orders with a pickup location within a threshold vicinity of the current order delivery location, wherein the potential orders have a delivery location within a threshold vicinity of the driver home location that is associated with the driver profile or targeted destination”); 
	determining, in a processor, whether the determined one of the plurality of resources has capacity to receive the item (see [0091] “determining a future truck capacity associated with the driver after the first delivery is completed and an estimated delivery time associated with the current order; selecting one or more of the potential orders with a load size that is less than or equal to the future truck capacity”); and
	instructing, via a mobile computing device, the one of the plurality of delivery resources to travel to the first location (see [0091] “the mobile device of the driver can receive the order parameters with driving directions to a start location for the selected order”).
Claim 19, Boye teaches the limitations of claim 18 as discussed above.  Boye further teaches determining, in a processor, whether the one of the plurality of resources can meet delivery timing requirements for the item, and for a previously set schedule (see [0091] “determining a future truck capacity associated with the driver after the first delivery is completed and an estimated delivery time associated with the current order; selecting one or more of the potential orders with a load size that is less than or equal to the future truck capacity and have a pickup time period within a threshold layover period based on the estimated delivery time associated with the current order,” [0046] “The predictive analysis is based on constraints, for example, vehicle size, vehicle weight, transport time, route options, marshaling, etc. that is customized based on, for example, driver availability, driver capabilities, route preferences, etc.” [0076] “the processing device sends, to the receiving party, an estimated delivery time and the mobile device tracking information,” [0085] “the load board matching score is based on a user supply in view of a transport demand for a time associated with the availability information of the driver and one or more transport locations associated with the driver location information”).
	Regarding Claim 20, Boye teaches the limitations of claim 18 as discussed above.  Boye further teaches wherein the first location is a wholesaler and the second location is a retailer, and wherein the delivery resources belong to a distribution network .
Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boye in view of Matthiesen, Siegel (U.S. Patent Application Publication No. 2015/0370251), and Harvey (U.S. Patent Application Publication No. 2015/0379468).
	Regarding Claim 2, Boye and Matthiesen teach the limitations of claim 1 as discussed above.  Boye does not explicitly teach, however Siegel teaches determining, in a processor, a second delivery provider to receive the item from the first delivery provider (see [0025] “The paths of vehicle 
110 and the drone 105 may converge and connect at location “D” or a destination point, for example, as the drone 105 reattaches to the vehicle 110 to recharge an energy store or deliver the cargo,” [0002] “Unmanned land-based or aerial vehicles may be useful for delivering and collecting consumer goods, distributing goods to resellers,” [0133] “drones that replenish trucks with more goods to deliver, allowing truck to avoid returning to the delivery center”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a vehicle (second delivery provider) to receive the item from the drone (first delivery provider) as taught in Siegel with the delivery method of Boye with the motivation to allow a truck to avoid returning to the delivery center to pick up cargo (Siegel [0133]).
	Boye does not explicitly teach, however Siegel teaches determining, in a processor, a transfer point within the identified geographic area (see [0111] “The drone rendezvous router 215b may constantly re-calculate the rendezvous location as both the drone 105 and the vehicle 110 travel towards the rendezvous location taking into account the updated vehicle 110 location, time projected speed etc. The travel direction of the drone 105 may be constantly adjusted based on an updated rendezvous location”).

	Boye does not explicitly teach, however Harvey teaches instructing, via a mobile computing device, the second delivery provider to go to the transfer point (see [0031] “the secondary delivery 
vehicle may be stationed at the transfer point or may come to the transfer point by some other means for vehicle delivery”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of instructing the secondary delivery vehicle to go to the transfer point as taught in Harvey with the delivery method of Boye with the motivation to enable receipt of a parcel by the secondary delivery vehicle from a primary delivery vehicle (Harvey [0031]).
	Regarding Claim 3, Boye, Matthiesen, Siegel, and Harvey teach the limitations of claim 2 as discussed above.  Boye does not explicitly teach, however Siegel teaches wherein the first delivery provider travels a fixed route to the transfer point (see [0014] “The processor may use the location information along with a vehicle navigation route to plan a flight path of a drone,” [0052] “The drone 105 retrieving cargo provides far greater convenience to an occupant of a vehicle compared to the alternative of needing to leave their vehicle navigator route to go to the retrieve the cargo,” [0059] “The drone would continue flying to intercept the vehicle 110, which the drone route decider program
215a may estimate the drone 105 and the vehicle 110 would rendezvous at point “C” at time 17 minutes and 10 seconds”) and
	the second delivery provider is diverted from a fixed route to travel to the transfer point (see [0129] “the drone delivery system 100, for example using the drone rendezvous program 215b 
continually checks the location of the vehicle 110 and the drone 105 rerouting the drone 105 is necessary based on deviations in the vehicle path and drive time to arrive at a new rendezvous point”).

	Regarding Claim 10, Boye and Matthiesen teach the limitations of claim 9 as discussed above.  Boye does not explicitly teach, however Siegel teaches wherein the server is further configured to: determine a second resource from the plurality of resources to receive the item from the first resource (see [0025] “The paths of vehicle 110 and the drone 105 may converge and connect at location “D” or a destination point, for example, as the drone 105 reattaches to the vehicle 110 to recharge an energy store or deliver the cargo,” [0002] “Unmanned land-based or aerial vehicles may be useful for delivering and collecting consumer goods, distributing goods to resellers,” [0133] “drones that replenish trucks with more goods to deliver, allowing truck to avoid returning to the delivery center”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a vehicle (second delivery provider) to receive the item from the drone (first delivery provider) as taught in Siegel with the delivery method of Boye with the motivation to allow a truck to avoid returning to the delivery center to pick up cargo (Siegel [0133]).
	Boye does not explicitly teach, however Siegel teaches determine a transfer point within the identified geographic area for transferring the item from the first resource to the second resource (see [0111] “The drone rendezvous router 215b may constantly re-calculate the rendezvous location as both the drone 105 and the vehicle 110 travel towards the rendezvous location taking into account the updated vehicle 110 location, time projected speed etc. The travel direction of the drone 105 may be constantly adjusted based on an updated rendezvous location”).

	Boye does not explicitly teach, however Harvey teaches send instructions to a mobile computing device of the second resource to go to the transfer point (see [0031] “the secondary 
delivery vehicle may be stationed at the transfer point or may come to the transfer point by some other means for vehicle delivery”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of instructing the secondary delivery vehicle to go to the transfer point as taught in Harvey with the delivery method of Boye with the motivation to enable receipt of a parcel by the secondary delivery vehicle from a primary delivery vehicle (Harvey [0031]).
	Regarding Claim 11, Boye, Matthiesen, Siegel, and Harvey teach the limitations of claim 10 as discussed above.  Boye does not explicitly teach, however Siegel teaches wherein the first resource travels a fixed route to the transfer point (see [0014] “The processor may use the location information along with a vehicle navigation route to plan a flight path of a drone,” [0052] “The drone 105 retrieving cargo provides far greater convenience to an occupant of a vehicle compared to the alternative of needing to leave their vehicle navigator route to go to the retrieve the cargo,” [0059] “The drone would continue flying to intercept the vehicle 110, which the drone route decider program 215a may estimate the drone 105 and the vehicle 110 would rendezvous at point “C” at time 17 minutes and 10 seconds,” [0061] “The drone rendezvous router program 215b can route the drone 105 to rendezvous with the vehicle 110. The drone rendezvous router program 215b may review the progress of the vehicles 110 along its route 130”) and
	the second resource is diverted from a fixed route to travel to the transfer point (see [0129] “the drone delivery system 100, for example using the drone rendezvous program 215b continually 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process wherein a first delivery provider travels a fixed route to a transfer point and a second delivery provider is diverted to the transfer point as taught in Siegel with the delivery method of Boye with the motivation to enable transfer of an item of cargo from the second delivery provider to the first delivery provider (Siegel [0129]).
Claims 4-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boye in view of Matthiesen, Yang (U.S. Patent Application Publication No. 2007/0150375), and Rademaker (U.S. Patent Application Publication No. 2016/0247113).
	Regarding Claim 4, Boye and Matthiesen teach the limitations of claim 1 as discussed above.  Boye does not explicitly teach, however Yang teaches if the received pick-up location is not within the identified geographic area:  determining, in a processor, a location for pick-up of the item within the identified geographic area (see [0115] “If there are no pick up points within the channel, the MPS server may then display those pickup points around the channel such as point 514. The MPS server at this time may decide if the MPS server wants to relocate a pickup point to a place within the channel, or the MPS server will wait until condition permits, e.g., more buyers use the same route, to establish an extra pick up point to serve the buyer,” [0079] “The distance from the buyer's chosen route that the buyer is willing to travel is herein termed a channel width. The channel width is used by the MPS server to define channel boundaries 578 and 580 around the chosen route. This channel width combined with the buyer's chosen route creates a channel 572. As described herein, the server may present available pick up points along the user route for the user's selection”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a pickup location within the identified 
	Boye does not explicitly teach, however Rademaker teaches instructing, via the user interface, the merchant regarding the location for pick- up within the identified geographic area (see [0023] “the second retailer 98, which is similarly instructed to prepare the second product to be ready at a predicted arrival time at a second pickup location 99,” [0078] “the preparation queue management engine Q20 may instruct employees of the retailer to have the order prepared at a time as close to the predicted arrival time as possible that still allows an employee to take the ordered product to the pickup location by the predicted arrival time, taking into account an amount of time it will take the employee to reach the pickup location from the retailer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of instructing the merchant regarding the pick-up location as taught in Rademaker with the delivery method of Boye with the motivation to enable the merchant to prepare the product and take the product to the pick-up location (Rademaker [0078]).
	Regarding Claim 5, Boye, Matthiesen, Yang, and Rademaker teach the limitations of claim 4 as discussed above.  Boye furher teaches wherein the request for delivery of an item comprises a request for delivery of a plurality of items (see [0044] “receiving an order request to deliver one or more vehicles to a delivery location”).
	Regarding Claim 6, Boye, Matthiesen, Yang, and Rademaker teach the limitations of claim 5 as discussed above.  Boye does not explicitly teach, however Rademaker teaches wherein determining a location for pick-up of the item within the geographic area comprises: determining a first portion of the plurality of items; determining a second portion of the plurality of items (see [0019] “A customer 
	determining a first location for pick-up of a first portion of the plurality of items (see [0019] “The pickup management system may also guide the customer to the first pickup location 96 and may specify the first pickup location 96 with a high degree of precision, such as a particular parking spot, a particular side of the street, an approach path, and/or the like”);
	determining a second location for pick-up of a second portion of the plurality of items (see [0023] “after picking up the first product, the customer then continues on a path 95 to the second retailer 98”); and
	instructing, via the user interface, the merchant regarding the first and second pick-up locations for the items (see [0019] “An employee 94 of the first retailer 92 takes the first product to the first pickup location 96 at the predicted arrival time, and transfers it to the vehicle 90 of the customer,” [0023] “the second retailer 98, which is similarly instructed to prepare the second product to be ready at a predicted arrival time at a second pickup location 99. An employee 97 of the second retailer 98 takes the second product to the second pickup location 99 at the predicted arrival time at the second pickup location 99, and transfers the second product to the vehicle 90 of the customer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a first location for pick-up of a first portion of the plurality of items, determining a second location for pick-up of a second portion of the plurality of items, and instructing the merchants regarding the first and second pick-up locations for the items as taught in Rademaker with the delivery method of Boye with the motivation to enable the merchants to prepare the products and take the products to the pick-up locations (Rademaker [0019], [0078]).
	Regarding Claim 12, Boye and Matthiesen teach the limitations of claim 9 as discussed above.  Boye does not explicitly teach, however Yang teaches wherein, if the received pick-up location is not within the identified geographic area, the server is further configured to:  determine a location for pick-up of the item within the identified geographic area (see [0115] “If there are no pick up points within the channel, the MPS server may then display those pickup points around the channel such as point 514. The MPS server at this time may decide if the MPS server wants to relocate a pickup point to a place within the channel, or the MPS server will wait until condition permits, e.g., more buyers use the same route, to establish an extra pick up point to serve the buyer,” [0079] “The distance from the buyer's chosen route that the buyer is willing to travel is herein termed a channel width. The channel width is used by the MPS server to define channel boundaries 578 and 580 around the chosen route. This channel width combined with the buyer's chosen route creates a channel 572. As described herein, the server may present available pick up points along the user route for the user's selection”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a pickup location within the identified geographic area if the received pick-up location is not within the identified geographic area as taught in Yang with the delivery method of Boye with the motivation to enable the buyer to pickup items within the identified geographic area (Yang [0015]).
	Boye does not explicitly teach, however Rademaker teaches instruct, via the user interface, the merchant regarding the determined location for pick-up within the identified geographic area (see [0023] “the second retailer 98, which is similarly instructed to prepare the second product to be ready at a predicted arrival time at a second pickup location 99,” [0078] “the preparation queue management engine Q20 may instruct employees of the retailer to have the order prepared at a time as close to the predicted arrival time as possible that still allows an employee to take the ordered product to the pickup location by the predicted arrival time, taking into account an amount of time it will take the employee to reach the pickup location from the retailer”).

	Regarding Claim 13, Boye, Matthiesen, Yang, and Rademaker teach the limitations of claim 12 as discussed above.  Boye further teaches wherein the server is configured to receive a request for of a plurality of items (see [0044] “receiving an order request to deliver one or more vehicles to a delivery location”).
	Regarding Claim 14, Boye, Matthiesen, Yang, and Rademaker teach the limitations of claim 13 as discussed above.  Boye does not explicitly teach, however Rademaker teaches wherein the server is further configured to: determine a first portion of the plurality of items; determine a second portion of the plurality of items (see [0019] “A customer uses a pickup management system to order a first product from a first retailer 92 and a second product from a second retailer 98”);
	determine a first location for pick-up of a first portion of the plurality of items (see [0019] “The pickup management system may also guide the customer to the first pickup location 96 and may specify the first pickup location 96 with a high degree of precision, such as a particular parking spot, a particular side of the street, an approach path, and/or the like”);
	determine a second location for pick-up of a second portion of the plurality of items (see [0023] “after picking up the first product, the customer then continues on a path 95 to the second retailer 98”); and
	instruct, via the user interface, the merchant regarding the first and second pick- up locations for the items (see [0019] “An employee 94 of the first retailer 92 takes the first product to the first pickup location 96 at the predicted arrival time, and transfers it to the vehicle 90 of the customer,” [0023] “the second retailer 98, which is similarly instructed to prepare the second product to be ready at 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a first location for pick-up of a first portion of the plurality of items, determining a second location for pick-up of a second portion of the plurality of items, and instructing the merchants regarding the first and second pick-up locations for the items as taught in Rademaker with the delivery method of Boye with the motivation to enable the merchants to prepare the products and take the products to the pick-up locations (Rademaker [0019], [0078]).
	Regarding Claim 15, Boye, Matthiesen, Yang, and Rademaker teach the limitations of claim 14 as discussed above.  Boye further teaches wherein the server is further configured to determine the first portion and second portions of the plurality of items based on the received delivery points for the items (see [0135] “the driver can pick up a first vehicle, drive the vehicle to a first delivery location, and drive a second vehicle from the first delivery location to a second delivery location.” The first and second vehicles are determined based on delivery points for the items (i.e., location of the purchasers of the vehicles)).
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boye in view of Matthiesen and Wakim (U.S. Patent Application Publication No. 2017/0330144).
	Regarding Claim 7, Boye and Matthiesen teach the limitations of claim 1 as discussed above.  Boye does not explicitly teach, however Wakim teaches providing, via the user interface, a computer readable code for the item (see [0036] “an agent within the materials handling facility may scan the bar code of the delivery container and scan a bar code or identifier of the picked item as the item is placed into the delivery container,” [0067] “an item may have a bar code or other information on a label which can be analyzed in an image in order to identify the item”).

	Regarding Claim 8, Boye, Matthiesen, and Wakim teach the limitations of claim 7 as discussed above.  Boye does not explicitly teach, however Wakim teaches scanning, via a mobile computing device of the first delivery provider, the computer readable code on the item at the location for pick-up of the item (see [0036] “an agent within the materials handling facility may scan the bar code of the delivery container and scan a bar code or identifier of the picked item as the item is placed into the delivery container”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of scanning the computer readable code on the item at the location for pick-up of the item as taught in Wakim with the delivery method of Boye with the motivation to “enable tracking, identification, and/or association of items” (Wakim [0034]).
	Regarding Claim 16, Boye and Matthiesen teach the limitations of claim 9 as discussed above.  Boye does not explicitly teach, however Wakim teaches wherein the server is further configured to provide to the merchant, via the user interface, a computer readable code for the item (see [0036] “an agent within the materials handling facility may scan the bar code of the delivery container and scan a bar code or identifier of the picked item as the item is placed into the delivery container,” [0067] “an item may have a bar code or other information on a label which can be analyzed in an image in order to identify the item”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of providing a computer readable code for the item as 
	Regarding Claim 17, Boye, Matthiesen, and Wakim teach the limitations of claim 16 as discussed above.  Boye does not explicitly teach, however Wakim teaches a scanning device configured to scan via the computer readable code on the item at the location for pick-up of the item (see [0036] “an agent within the materials handling facility may scan the bar code of the delivery container and scan a bar code or identifier of the picked item as the item is placed into the delivery container”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of scanning the computer readable code on the item at the location for pick-up of the item as taught in Wakim with the delivery method of Boye with the motivation to “enable tracking, identification, and/or association of items” (Wakim [0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lord (U.S. Patent Application Publication No. 2015/0324945) teaches that a transportation vehicle unit is rerouted to rendezvous with a user at a rendezvous location using a detour.
	Matthiesen (U.S. Patent Application Publication No. 2018/0315146) teaches determining that a route between a pickup location and a drop-off location corresponds to a geographical area having at least a threshold number of transportation requests.
	Marco (U.S. Patent Application Publication No. 2018/0356239) teaches determining whether a passenger's desired pick-up and drop-off locations are within a threshold distance of the pick-up and drop-off locations specified by the transportation service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628         

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                                  
September 10, 2021